Citation Nr: 0312656	
Decision Date: 06/12/03    Archive Date: 06/16/03

DOCKET NO.  98-10 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to service connection for polycystic kidney 
disease.  



REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney 
At Law



ATTORNEY FOR THE BOARD

Phillip L. Krejci





INTRODUCTION

The veteran had active service from November 1987 to June 
1993.

This case came to the Board of Veterans' Appeals (Board), 
initially, from a September 1996 decision by the Roanoke, 
Virginia, Regional Office (RO), that denied the claim.  A 
June 2001 Board decision also denied the claim, and the 
veteran appealed to the Court of Appeals for Veterans Claims 
(Court).  The case is now before the Board on an August 2002 
order by the Court sustaining a motion for remand filed 
jointly by the VA General Counsel and the veteran's attorney.


REMAND

The Board notes, at the outset, that the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted during the course 
of this appeal.  VCAA prescribes VA duties to notify the 
claimant of the evidence needed to substantiate a claim, of 
the evidence VA will attempt to obtain, and of the claimant's 
responsibilities with regard to obtaining evidence, and it 
also prescribes VA duties to help a claimant obtain relevant 
evidence.  VCAA is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, and VA duties pursuant 
thereto are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326.  In accord with VCAA, the veteran is hereby 
notified that evidence needed to substantiate her claim for 
service connection for polycystic kidney disease is evidence 
that the disorder became manifest while she was in service.

The Board notes that Betty P.-Y. Yeh, MD, in a February 1997 
letter, contended that inservice renal sonography revealed 
polycystic kidney disease.  However, a thorough review of the 
veteran's service medical records fails to disclose a report 
of, or even a reference to, such a study.  Perhaps the 
veteran has reports which Dr. Yeh has seen that support that 
contention and, if so, those reports should be obtained and 
associated with her claim file.  On the other hand, if the 
statement by Dr. Yeh is based solely on history from the 
veteran, and not on the actual sonogram or the radiologist's 
report of same, then Dr. Yeh's statement is not competent 
medical evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).

In addition, the veteran's attorney submitted to the Board a 
letter from Craig Bush, MD, who cited the statement by Dr. 
Yeh, regarding renal sonography in service, as proof of the 
matter stated.  He also contended that labile hypertension 
(140/80 in July 1990 and 122/84 in October 1990) and 
proteinuria (1+ in November 1989 and February 1990, and 
"trace" in April and July 1990) constituted evidence of 
polycystic kidney disease.  If so, then the veteran had 
polycystic kidney disease about five years before it was 
diagnosed.  This is a matter for consideration and comment by 
a physician whose opinion is sought below.

The veteran is advised that VA will attempt to obtain 
evidence addressed herein, and will advise her of its success 
or failure in that regard, but obtaining evidence in support 
of her claim is, at the end of the day, her responsibility.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO must ask the veteran to 
identify health care providers who have 
treated her for polycystic kidney disease 
since 1989, and obtain treatment records 
from identified health care providers not 
now in the file.

2.  The RO must obtain any service 
medical records the veteran has in her 
possession that are not now in the file, 
particularly those she submitted to Dr. 
Yeh.

3.  The RO must obtain the veteran's 
postservice medical records from Dr. Yeh 
and the service medical records, 
particularly sonography reports, that she 
reviewed before writing her February 1997 
letter.

4.  The RO must obtain from the National 
Personnel Records Center:
a.  Any of the veteran's service 
medical records not now included in the 
file including any additional sonography 
reports.

b.  September and October 1990 
operation reports of a diagnostic 
laparoscopy, lysis of abdominal 
adhesions, and a right ovarian cystectomy 
or oophorectomy.

c.  Actual films, if available, 
rather than reports, of May 1991 
abdominal X rays, June 1991 lumbar spine 
computed tomography, and September 1991 
lumbar spine magnetic resonance imaging.

5.  Upon completion of development 
prescribed above, the RO must submit the 
file to a VA physician, a nephrologist if 
possible, for review and an opinion.  The 
doctor must review the medical evidence, 
particularly that dated prior to June 
1993, and render an opinion as to whether 
it is at least as likely as not that the 
medical evidence shows that the veteran 
actually manifested polycystic kidney 
disease prior to June 1993.  In addition, 
the doctor should consider the statements 
by Drs. Yeh and Bush and comment on same.  
In the report, the doctor must cite 
specific evidence in support of the 
opinion rendered.

6.  Upon completion of the foregoing 
evidentiary development, the RO must 
review all of the evidence of record and, 
if the benefit sought on appeal remains 
denied, issue a Supplemental Statement of 
the Case (SSOC) in accord with 38 C.F.R. 
§§ 19.31 and 19.38 (2002).  The SSOC must 
set out all of the applicable law 
including VCAA.

The veteran has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes), and the 
VBA Adjudication Procedure Manual, M21-1, Part IV, paragraphs 
8.44-8.45 and 38.02-38.03.



____________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision by the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision by the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2002).


